DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Don Schurr on 26 August 2022.

The application has been amended as follows: 

	Claims 14, 16, 23, 25 and 26 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Nimerick and Lievens (cited in the previous office action).
Nimerick teaches a composition for preventing surfaces freezing together comprising water, monoalkyl ether of a polyhydroxy compound and an organic non-volatile compound (Abstract). Nimerick further teaches that the monoalkyl ether can be a monobutyl ether of ethylene glycol and the water-soluble organic non-volatile component can be sodium formate (Col. 2, Line 48 – Col. 3, Line 5).
However, Nimerick fails to teach the addition of a corrosion inhibitor and also that the amount of the non-flammable compound is greater than 10%.
Lievens teaches the addition of a corrosion inhibitor but fails to teach the presence of the non-flammable compound in an amount greater than 10%.
At the time of filing no art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrew J. Oyer/Primary Examiner, Art Unit 1767